Citation Nr: 1523253	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-31 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than May 31, 2011 for the grant of service connection for a left knee disability.

2.  Entitlement to an effective date earlier than May 31, 2011 for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a left knee disorder was first received by VA on September 8, 1970, within one year of his separation from service.

2.  The RO denied the Veteran's left knee claim in a November 1970 rating decision; however, new service records were received by the RO within one year of that decision.

3.  The RO did not determine whether the newly received records constituted new and material evidence, nor did the RO readjudicate the Veteran's claim of service connection for a left knee disability prior to the April 2012 rating decision on appeal.

4.  The RO denied the Veteran's claim of service connection for bilateral hearing loss in a December 2005 rating decision, which was mailed to him that same month; he did not appeal this determination.

5.  An application to reopen the Veteran's claims of service connection for a left knee disability and bilateral hearing loss was received by VA on May 31, 2011.

6.  In an April 2012 rating decision, the RO granted service connection for a left knee disability and bilateral hearing loss effective May 31, 2011, the date of receipt of the application to reopen these service connection claims.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 5, 1969, for the grant of service connection for a left knee disability have been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).

2.  The criteria for an effective date earlier than May 31, 2011, for a grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

I.  Earlier Effective Date for Left Knee Disability

The Board finds that an earlier effective date for the grant of service connection for a left knee disability is warranted, and that the proper effective date is December 5, 1969, the day following his separation from active duty.  

Factual Background

The Veteran was separated from active duty on December 4, 1969.  See Form DD-214.  He originally sought service connection for his left knee disability by a claim received on September 8, 1970.  This claim was denied in a rating decision dated November 2, 1970.  

On November 9, 1970, VA received additional service treatment records (STRs) showing a left knee injury in service, and a diagnosis of a left knee medial meniscus tear.  See September 1968 STR.  This evidence was not associated with the claims file at the time VA first decided the claim.  See November 1970 Rating Decision; see also Response to Request for Information received November 9, 1970; October 2013 Statement of the Case.  No additional action was taken with regard to the Veteran's claim or this newly received evidence.

In April 2005, the Veteran sought to reopen his previously denied left knee claim.  He withdrew his claim to reopen in September 2005.  VA did not issue a decision on the merits of his claim.

In May 2011, the Veteran again sought to reopen his previously denied left knee claim.  The RO granted service connection in an April 2012 rating decision, and assigned an effective date of May 31, 2011, as this was the date VA received the claim to reopen.  

Legal Analysis

Based on the provisions of 38 C.F.R. § 3.156(b), the November 1970 rating decision did not become final, and thus an effective date of December 5, 1969 for the grant of service connection for the Veteran's left knee disability is proper.  

Section 3.156(b) provides that new and material evidence received by VA prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The United States Court of Appeals for Veterans Claims has consistently held that section 3.156(b) requires VA to determine whether evidence submitted within one year after the issuance of a rating decision constitutes new and material evidence relating to an earlier claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  Until such a determination is made, the claim does not become final.  See Beraud v. McDonald, 766 F.3d 1402, 1406 -07 (Fed. Cir. 2014) (holding that a claim remains pending where VA failed to fulfill a statutory duty to determine the character of newly submitted evidence).  

Here, the undisputed facts show that new STRs were received within one year of the November 1970 rating decision, but that the RO did not determine the character of the evidence or readjudicate the Veteran's service connection claim until April 2012.  As noted above, although the Veteran sought in 2005 to reopen his left knee claim, this claim was withdrawn before the RO took any adjudicative action.  Moreover, there is no evidence in the claims file to support a finding that the RO took any action to either readjudicate the Veteran's left knee claim after the receipt of the newly received STRs, or determine whether those records constituted "new and material" evidence.  Thus, the November 1970 rating decision denying service connection for a left knee disability did not become final.  

As the November 1970 rating decision did not become final, the appropriate effective date for the grant of service connection for a left knee disability was December 5, 1969, the day following his separation from active service, because his claim was received within one year of this date.  See 38 C.F.R. § 3.400.  

II.  Earlier Effective Date for Bilateral Hearing Loss

The Board finds that an earlier effective date for the grant of service connection for bilateral hearing loss is not warranted.

In this case, the basic facts are not in dispute.  The Veteran originally sought service connection for bilateral hearing loss in April 2005.  In an unappealed December 2005 rating decision, the RO denied service connection for bilateral hearing loss.  On May 31, 2011, the Veteran filed an application to reopen a claim of service connection for bilateral hearing loss. 

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on May 31, 2011.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the Veteran's bilateral hearing loss had its onset in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for bilateral hearing loss.


ORDER

An effective date of December 5, 1969 for service connection for a left knee disability is granted.

An effective date earlier than May 31, 2011 for service connection for bilateral hearing loss is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


